PER CURIAM.
The subject of this appeal is the trial court’s award to the husband of the wife’s interest in a jointly-owned 32-foot yacht. The award is erroneous because the husband did not plead special equity or other theory justifying the award to him of the wife’s interest. A trial court’s authority to effect a change in the title of jointly-owned property in a dissolution is restricted to an award of lump sum alimony, a determination of a special equity, a partition of the property, or a division based on the agreement of the parties. Niemann v. Niemann, 294 So.2d 415 (Fla. 4th DCA 1974). On dissolution of the marriage here, the parties became tenants in common of the yacht.
Accordingly, the judgment awarding the yacht to the husband is REVERSED and the cause REMANDED for further proceedings consistent herewith.
MILLS, Acting C. J., and ERVIN and BOOTH, JJ., concur.